On behalf of the people of Bolivia, I wish to express our full solidarity with the people of Mexico. Alarmed by this afternoon’s earthquake, we extend our support and brotherhood to Mexico as it addresses the resulting problems.
Once again, as leaders of the world we have gathered here in the historic Hall of the General Assembly. We meet yet again to voice our positions on the major challenges facing our family — the human family. The United Nations, as set forth in its Charter, was established to save succeeding generations from war, promote social progress and improve the standard of living of all peoples. Unfortunately, many of those promises have come to nothing, and after more than 70 years we see that in many instances, instead of making progress towards those objectives, we have regressed.
As we have affirmed many times, due to the abusive practices of imperialism, the market of savage consumption that supports capitalism and endless colonialist adventures, the world is enduring a multiplicity of crises that, instead of being resolved, are growing worse. War and violent conflict remain the scourge of millions of people. External aggressions in Iraq have led to more than a million deaths to date. In Syria, almost half a million people have lost their lives. In Libya, tens of thousands have been killed. In Yemen, the humanitarian crisis is of great proportions.
History has shown that, in order to appropriate natural resources and control the world geopolitically, military bases are deployed, invasions are organized, and Governments are brought down to create chaos and take advantage of the situation. Many of these invasions have fuelled the emergence of terrorist groups and unleashed violent confrontations and attacks on civilian populations, causing even more harm to innocent victims. Bolivia condemns terrorism and calls for fighting it and for resolving the structural causes of its emergence.
To this terrible situation is added the climatic crisis. We note that this year has again been the hottest in the history of the planet. Hurricanes, earthquakes, floods, droughts, pollution of the air and oceans and the consequent extinction of species are results of the capitalist model, consumption levels and excessive industrialization. In this situation, the countries of the South, which pollute the least, are the ones that suffer the most. It is imperative that all our countries join the Paris Agreement on Climate Change to work together to address the enormous challenges involved in saving the planet.
It is unjustifiable and inadmissible that the United States has decided to turn its back on the Paris Agreement. As one of the world’s main polluters, its Government, by refusing to do its part in the global effort, has become a threat to Mother Earth. What is necessary is unequivocal political will. We cannot expect market forces to finally convince the leaders of the capitalist world to take action. We extend our embrace of solidarity to our brothers and sisters in the Caribbean who are suffering the consequences of the passage of hurricanes. Together, as a united family, we will share with them what we have, even if it is not enough.
Our rivers, our seas, our forests and science have given us irrefutable evidence and call upon us to act. Water is the blood of Mother Earth that gives life to rivers, lakes, seas and oceans, which in turn are a source of life and generate balance. They are universal commons that cover three-quarters of our home. They bathe everything on all continents and islands of the Earth. They do this naturally, with no regard for political borders or nationalities. They should be respected, cared for, shared and preserved for future generations.
Bolivia has promoted the recognition that water is a human right. It is essential for the survival of humankind. Accordingly, our Constitution also prohibits it from being the used for profit or commercialism. The use of water must lead the way to opportunities that promote collaboration, interaction and harmony among peoples, not to cause conflicts over its origin, ownership or use. It is in this spirit of safeguarding human rights and sovereign rights related to our natural resources and in pursuit of good-neighbourly agreements that Bolivia hopes to resolve its Silala water dispute, which has been brought to the International Court of Justice. Water should not be the cause of internal or international conflicts. It must bring together and unite all States, nations, communities, peoples, social movements and individuals. For Bolivia, which is the hydrographic heart of South America, this concept is very important. Where water flows, peace must flow.
Not only is the world growing warmer every year, but each succeeding year is growing more unfair and more unequal. The gap between those who have the most — everything — and those who have almost nothing is widening every day. According to the most recent report from Oxfam, eight people have the same amount of wealth as 3.6 billion people, that is, half of the population of the planet.
Inequality is immoral. If 800 million people suffer from hunger, it is not because there is a lack of food. If millions of children die from infection, it is not because there is a lack of medicine. If 1.1 billion people do not have electricity, it is not because of a lack of energy in the world. If there is illiteracy, it is not because there are no books. If there are poor people in the world, it is not because there are no resources.
Due to war, terrorism and other conflicts, we are experiencing the worst humanitarian crisis since the founding of the United Nations. More than 128 million people in 33 countries require humanitarian assistance. More than 65 million people have been forcibly displaced. More than 22 million are refugees, which is the highest number ever recorded in the human history. More than 10 million people are stateless.
This calls for our attention. Bolivia condemns the construction of walls and laws that seek to criminalize migration. Accordingly, we propose the creation of a universal citizenship. The social and immigration crisis has its origin in the dominant world order, with its limitless greed for profit and appropriation of the commons, produces violence, promotes inequalities and destroys Mother Earth. Migrants cannot be held responsible for the economic and financial crises or
17-29281 15/24 for insecurity. We must not allow them to be viewed as criminals either. No migrant is illegal.
Some Governments, far from helping to resolve the structural causes of this phenomenon, such as war, the consequences of climate change or the economic asymmetries among the States, proclaim greater restrictions in their migration policies, massive expulsions and the building of walls. Walls counter the history of humankind. Walls cripple science and knowledge. Walls confine our souls, fuel hatred of difference and stifle freedom.
In Tiquipaya, Bolivia, representatives of social movements from 45 countries around the world came together at the World Peoples’ Conference in June for a world without walls towards universal citizenship. At that conference, we drafted alternative proposals with a humanist vision to welcome, protect, promote and integrate migrants. In August, Pope Francis dedicated a pastoral document to those four verbs.
We too call on the Governments of the world to come together to tackle criminal networks that traffic in human beings by declaring the trade and traffick in human beings as a crime against humanity and by considering the formation of a world ombudsman as an authority of universal jurisdiction responsible for ensuring human rights. Once again, I call for a global pact to act as the bridge to move towards the universal citizenship that we desire, because there are no categories and there are no differences between nationals and foreigners. We are all human beings and children of Mother Earth.
The United States of America must unilaterally and unconditionally put an end to the unjust embargo that has caused so much suffering to the Cuban people for nearly 60 years. It is an unjust and failed policy, and must be abandoned. The recent actions announced by President Trump spell a resurgence in the financial and trade embargo against Cuba and reverse the progress made between the two nations. The United States must not only lift that criminal embargo, but also make economic reparations for the damage caused and return Guantánamo to Cuban sovereignty. I pay deepest tribute to the memories of Commander Fidel and Commander Che Guevara, who from this very rostrum warned us not to trust imperialism.
We welcome the peace process in Colombia, including the consolidation of the ceasefire, disarmament and the integration of the Fuerzas
Armadas Revolucionarias de Colombia into political life. Revolutions take place through the ballot box and social consensus, not through bullets. Latin America and the Caribbean are coming together as a region of peace.
Bolivia unequivocally condemns the unilateral sanctions and the threats of invasion levelled by the Government of the United States against the Bolivarian Republic of Venezuela. Our region is nobody’s back yard. We also reject the conduct of the Secretary General of the Organization of American States, Luis Almagro, who is the spokesperson for anti-Latin American interests. We express our support for and solidarity with President Nicolás Maduro and the Venezuelan people. We welcome and support the ongoing democratic dialogue.
For Bolivia, the Palestinian cause is indisputable. We condemn the criminal Israeli occupation of Palestinian territory. We condemn the construction of new settlements, and we condemn military aggression against the Palestinian people. We demand the achievement of a two-State solution and the establishment of a Palestinian State withing the pre- 1967 borders and with East Jerusalem as its capital.
We condemn the unilateral and illegal military actions of the United States in deploying its forces in the Syrian Arab Republic. We welcome the efforts of the Secretary-General, Russia, Iran, Turkey and Kazakhstan in seeking a ceasefire and in contributing to the peace negotiations process. We believe that if it were not for interventionism, we would not be suffering that war.
Bolivia condemns the production, development and use of all nuclear and chemical weapons, which pose a serious threat to peace, security and human life itself. We demand that all military interventions be avoided in resolving the situation in the Korean peninsula, and that negotiations be resumed as soon as possible to resolve that conflict peacefully. It is clear that the main threat to mother Earth, multilateralism, peace and freedom is the Government of the United States of America.
It is my duty to describe the economic and social situation of my country. Bolivia has consolidated an economic model that has successfully coped with the global crisis of the capitalist system. Bolivia leads economic growth in our region. We have recovered our homeland. Bolivia is a land that is free of illiteracy, free of North American military bases, free of the Drug
16/24 17-29281 Enforcement Administration and free of the United States Agency for International Development. It is a land free of impositions by the World Bank and the International Monetary Fund.
Over the past decade, we have reduced extreme poverty from 38.2 per cent to 16.8 per cent, and we will eradicate it by 2025. We have reduced inequality. In 2005, the wealthiest 10 per cent held 128 times more wealth than the poorest 10 per cent; now, the wealthiest 10 per cent hold 46 times more wealth than the poorest 10 per cent. Bolivia ranks second in the world among the countries with the most women in Parliament. We are committed to multilateralism, the principles of the Charter of the United Nations and the peaceful and negotiated resolution of conflicts.
In 2003, Bolivia came before the International Court of Justice in The Hague, seeking a peaceful solution to its unresolved 100-year-old dispute with the Republic of Chile that would allow us to exercise our right to sovereign access to the Pacific Ocean. We seek a solution that will satisfy both the historical and legislative background and the future understanding between neighbourly and fraternal peoples through an opportune and effective negotiation in good faith.
We trust in the Court’s decision and in a process of dialogue and negotiation that, unlike the invasions that we have suffered in the past, will help us to overcome our differences and promote our complementarity, free and sovereign access to the Pacific Ocean and the proper use of our shared natural resources. We are grateful for the solidarity shown by many States, peoples and leaders who have expressed their support for our maritime cause. I take this opportunity to ask all participants in the Assembly to accompany us in our peaceful quest for justice. It is anunwavering challenge for the brotherhood of our people over the coming generations.
With every passing year, our challenges become greater. War continues to destroy cities and global warming is a growing threat. If we truly want to resolve those issues and defend the interests of our peoples, it is essential to recognize basic services as human rights, respect the rights of Mother Earth and take up the fight against capitalism, colonialism and imperialism. Only if we win that fight will there be an authentic global order, based on solidarity, equality and social justice and respect for the right of peoples to peace and development so that they can live comfortably.